Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-11, 13-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest lens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensionally arranged are stacked to form a plurality of lens set each including two or more lenses, wherein a position of each lens is specified in advance in a common coordinate system, and wherein the lens substrate stacking position calculating apparatus comprising: a positional relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates that maximizes the number of lens sets in which the magnitude of the positional deviation between the lenses constituting the lens set falls within a predetermined range by a predetermined calculation method; and a lens position specifying unit, wherein the lens position specifying unit fits a predetermined three-dimensional model to the three-dimensional shape data, and specifies a two-dimensional coordinate of a predetermined center point of the three-dimensional model after fitting in the common coordinate system as the position of the lens on the transparent substrate as claimed in claim 1; a lens substrate stacking position calculating apparatus for calculating a positional relationship of two or more transparent substrates to be stacked when two or more transparent substrates on which a plurality of lenses are two-dimensionally arranged are stacked to form a plurality of lens set each including two or more lenses, wherein a position of each lens is specified in advance in a common coordinate system, and wherein the lens substrate stacking position calculating apparatus comprising: a positional relationship calculating unit for calculating a relative positional relationship between two or more transparent substrates in which the number of lens sets in which the magnitude of the positional deviation between the lenses constituting the lens set falls within a predetermined range is larger than a predetermined number by a predetermined calculating method; and a lens position specifying unit , wherein the lens position specifying unit fits a predetermined three-dimensional model to the three-dimensional shape data, and specifies a two-dimensional coordinate of a predetermined center point of the three-dimensional model after fitting in the common coordinate system as the position of the lens on the transparent substrate as claimed in claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. dad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH